                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                    3:16-cv-288-FDW

TRAVIS REDDICK,                     )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
SAMI HASSAN, et al.,                )                         ORDER
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER is before the Court on pro se Plaintiff’s “Motion to Dismiss,” which this

Court construes as a notice of voluntary dismissal. (Doc. No. 48). Under FED. R. CIV. P.

41(a)(1)(A)(i), the plaintiff may take a voluntary dismissal without a court order “before the

opposing party serves either an answer or a motion for summary judgment.” Here, Defendants

have already filed an Answer, and Defendants’ summary judgment motion is pending. (Doc. No.

41). Therefore, the Court construes Plaintiff’s notice as a motion for voluntary dismissal, and the

Court grants the motion.

       IT IS THEREFORE ORDERED that:

       1.      Plaintiff’s Motion to Dismiss, (Doc. No. 48), is GRANTED.

       2.      The Clerk is instructed to terminate this action and all pending motions in this

               action.




                                           Signed: March 4, 2019




                                                1
